 


114 HR 5349 IH: Energy Contracting Opportunities Act
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5349 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2016 
Mr. Knight introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Energy and Commerce and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reduce government-imposed obstacles to profitability and accessibility for new electric energy projects. 
 
 
1.Short titleThis Act may be cited as the Energy Contracting Opportunities Act.  2.Extension of contract periods for energySection 501(b)(1)(B) of title 40, United States Code, is amended to read as follows: 
 
(B)Public utility contracts 
(i)In generalExcept as provided in clause (ii), a contract for public utility services may be made for a period of not more than 10 years. (ii)Energy contractsA contract may be made for a period of not more than 30 years for the acquisition of renewable energy or energy from cogeneration facilities.. 
3.Effect of energy projects on birds 
(a)StudyThe Secretary of Energy and the Secretary of the Interior shall establish, or designate and modify as necessary, an interagency working group to study the effects that the development of the various sectors of the energy industry has had on bird populations. Such study shall analyze— (1)baseline avian populations and mortality; and 
(2)the quantifiable impacts of energy projects on birds, relative to other threats to birds. (b)Public availabilityNot later than 2 years after the date of enactment of this Act, the Secretary of Energy and the Secretary of the Interior shall make the results of such study publicly available on the websites of their respective Departments. 
 
